Citation Nr: 9930836	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  94-07 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine




THE ISSUE

Entitlement to service connection for a disorder of the lower 
jaw.  




REPRESENTATION

Appellant represented by:	Maine Division of Veterans 
Services








WITNESSES AT HEARINGS ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

Julie L. Salas, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1951 to May 
1952.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal of a May 1993 rating decision of the RO.  

In May 1996 and November 1997, the Board remanded this case 
for additional development of the record.  



REMAND

As referenced hereinabove, the Board most recently remanded 
this matter for additional development of the record in 
November 1997.  At that time, it was determined that further 
development of the issue on appeal was appropriate in light 
of the veteran's testimony at the personal hearings detailing 
the surgical procedure in service, the lack of service 
medical records and statements from a private physician 
addressing a current disability of prior origin.  O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991) (Where service medical 
records are presumed destroyed, Board obligation to explain 
its findings and conclusions and to consider carefully the 
benefit-of-the-doubt is heightened.)  

Consequently, the RO was directed to afford the veteran a VA 
examination in order to ascertain the current nature and 
likely etiology of the currently demonstrated lower jaw 
disorder.  Based on documentation contained in the claims 
file, it appears that the veteran was initially scheduled to 
undergo a VA examination in February 1998; however, the 
veteran failed to report.  

The Board notes that a copy of the notification letter 
informing the veteran of the scheduled examination has been 
associated with the claims file; however, there is no 
indication in the file that the RO informed the veteran of 
the procedural consequences for his failure to appear under 
the provisions of 38 C.F.R. § 3.655 (1999).  

Based on its review of the record and taking into 
consideration the veteran's due process rights, the Board 
finds that the case should again be remanded so that a VA 
examination may be scheduled and pertinent records obtained.  
In doing so, it should be noted by the RO that an essential 
step in this arrangement is documentation in the claims file 
of the veteran's notification that this examination has been 
scheduled.  

The Board is aware that VA's duty to assist is not a one-way 
street.  If the veteran wishes help, he cannot passively wait 
for it in those circumstances where his own actions are 
essential in obtaining the putative evidence.  Wood v. 
Derwinski, 1 Vet. App. 191 (1991); Hayes v. Brown, 5 Vet. 
App. 60, 68 (1993).  

In the present case, the Board recommends that the veteran be 
specifically notified of his obligation to cooperate and 
appear for the scheduled examination and the consequences of 
his failure to do so.  The importance of an examination to 
determine the nature and etiology of his claimed jaw 
disability should be emphasized to the veteran, and he should 
be afforded an opportunity to cooperate with the new 
examination request.  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the RO for the following development:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
information pertaining to medical 
treatment he has received for any jaw 
disability since his discharge from 
service.  This should include requesting 
Dr. Gallagher to provide a statement 
detailing the reasons and bases as to the 
etiology of the veteran's current jaw 
disorder.  Based on the veteran's 
response, the RO should undertake to 
obtain copies of all records from the 
identified treatment sources and 
associate them with the claims folder.  

2.  The RO should take appropriate steps 
to secure copies of all of the veteran's 
VA treatment records and associate them 
with the claims folder.  

3.  The veteran should be afforded a 
special VA examination in order to 
ascertain the current nature and likely 
etiology of the currently demonstrated 
lower jaw disorder.  All indicated 
testing in this regard should be 
accomplished.  The claims folder should 
be made available to the examiner for 
review before the examination.  Based on 
his/her review of the case, it is 
requested that the examiner express an 
opinion as to the medical probability 
that the currently demonstrated lower jaw 
disability is a residual of a surgery in 
service, as claimed by the veteran, or is 
due to other disease or injury in 
service.  The examiner should explain the 
basis for his/her opinion and reconcile 
it with any previously reported medical 
evidence in the claims folder to include 
the January and June 1993 statements 
provided by the private physician.  

4.  With regard to the instructions set 
forth hereinabove, the RO should inform 
the veteran of his obligation to 
cooperate by providing the requested 
information to the extent possible and by 
reporting for the scheduled examination.  
The RO should also inform the veteran of 
the consequences of his failure to 
cooperate pursuant to 38 C.F.R. § 
3.655(b).  

5.  After undertaking any additional 
development deemed appropriate, the RO 
should again review the veteran's claim 
to include consideration of the 
provisions of 38 C.F.R. § 3.655.  If any 
benefit sought on appeal is not granted 
to the veteran's satisfaction, then he 
and his representative should be issued a 
Supplemental Statement of the Case and 
afforded a reasonable opportunity to 
reply thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  In taking this action, the Board implies no 
conclusion as to any ultimate outcome warranted.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV,  directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  



